Citation Nr: 1426702	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and B. A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1968 to October 1969.  He earned the Combat Action Ribbon. 

This matter arises to the Board of Veterans' Appeals (Board) from an October 2009 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right knee disability and also denied service connection for a skin disorder. 

In February 2011, the Board reopened the claim for service connection for a right knee disability and then remanded the issue for a medical examination.  The Board also remanded the claim for service connection for a skin disorder for a medical examination.  

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  The Veteran has provided competent, credible evidence that chronic right knee pain began during active service.  

2.  The current right knee diagnosis is osteoarthritis.  

3.  The Veteran is a combat veteran who has asserted that a skin disorder arose while serving in Vietnam.   

4.  Clear and convincing evidence that psoriasis of the hands, shins, and feet did not arise during combat in Vietnam has not been submitted. 


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Psoriasis of the hands, shins, and feet was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection for the Right Knee

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stressed that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

The Service Treatment Reports (STRs) include a February 1968 enlistment examination report that indicates that the lower extremities were normal at the time of entry into active Marine Corps service.  On an accompanying report of medical history questionnaire, a history of trauma to the right knee was noted.  "...No Difficulty," was then penned in.  Therefore, because only a notation of a history of a right knee disorder existed at the time of enlistment, the presumption of soundness at entry attaches.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b)(1).  

An August 1969-dated battalion aid station report, made at Dong Ha, South Vietnam, reflects a complaint of "hurting" joints.  No specific joint was mentioned.  An October 1969 separation examination report reflects normal lower extremities.  Notwithstanding the August 1969 complaint of joint pains, there is no specific complaint or treatment for the right knee during active service. 

The Veteran submitted his original claim for benefits in October 1970, reporting a right knee injury in July 1968 at Camp Pendleton, California.  He reportedly sustained a torn medial meniscus and collateral ligament.  He reported having had post-service private knee treatment provided in September 1970 by J. Wierzbinski, M.D.  Dr. Wierzbinski later confirmed that treatment was provided in September 1970 for a torn right medial meniscus and a torn right medial collateral ligament. 

VA examined the Veteran's right knee in November 1970.  During the examination, the Veteran reported a torn ligament at Camp Pendleton in July 1968.  He reported locking of the right knee at times.  The examiner noted a history of a contusion or sprain of the right knee, noted slightly greater circumference than the left knee, and noted a slight click on flexion of the right knee.  The examiner (an M.D.) indicated that there was no functional defect of the right knee, except for subjective complaints.  The diagnosis was history of an injury to the right knee joint as described.  A November 1970 X-ray was normal.  

In December 1970, the RO denied service connection for the right knee, but offered no specific reason for the denial.  

In September 2009, the Veteran requested that the right knee claim be reopened.

VA rheumatology notes dated in 2009 mention an increase in knee pain, which reportedly had been present ever since active service.  A May 2009 VA rheumatology note offers a diagnosis of osteoarthritis of the knees.  

In May 2010, the Veteran's spouse reported that when the Veteran came home from Vietnam in October 1969, he complained of his knee pains daily.

In a May 2010-dated, "To Whom it May Concern" letter, C. Hong, M.D., reported that a review of the Veteran's case revealed that, "His records showed a service injury of: 1) torn right medial meniscus[;] 2) torn right medial collateral ligament[.]  Dr. Hong concluded, "It is my medical opinion that his degenerative changes of the knees were the result of his torn cartilage."  

In May 2010, the Veteran testified before an RO hearing officer that the right knee was treated with ice at Camp Pendleton during active service.  He testified that he had right knee cartilage surgery a couple of years after active service, but could not recall the date.  He recalled that in September 1970 his private doctor found a torn meniscus and a torn medial collateral ligament.  He testified to the effect that in November 1970 a VA examiner said, inexplicably, that the knee was normal.  

In August 2010, the Veteran testified before the undersigned Veteran's law judge at a video-conference hearing.  He reiterated previous testimony, but added that although he injured the right knee at Camp Pendleton, he re-injured it "a couple more times" while in Vietnam.  He testified that he did not report the knee during his separation examination because that would have delayed his discharge.  He recalled two right knee surgeries since active service. 

In February 2011, the Board remanded the case for an examination, which was accomplished in April 2011.

An April 2011 VA compensation examination report reflects that the current right knee diagnosis was osteoarthritis with mild functional impairment.  The examiner concluded, after reviewing the pertinent history of the case, that an etiology opinion would be speculative, because of an absence of a documented right knee injury during active service.  

To sum up the medical evidence in this case, the favorable medical evidence includes Dr. Wierzbinski's report of September 1970.  This supplies a necessary medical diagnosis of a right knee disability.  VA rheumatology clinic reports dated in 2009 indicate continued complaints of chronic right knee pains.  These reports support the Veteran's contention of a history of right knee pains dating back to active service.  A May 2010 letter from Dr. Hong is favorable because it relates degenerative changes of the right knee with a prior torn cartilage.  An April 2011 VA compensation examination report is mildly favorable because the examiner, after a careful review of the case, found no evidence with which to dissociate the current condition from active service, and therefore declined to speculate. 

The only unfavorable items of medical evidence are the separation examination report and the November 1970 VA compensation examination report.  Both conclude that the right knee was normal.  Some doubt has been cast upon these reports, as the Veteran testified that he reported a normal right knee at separation to avoid a delayed discharge and although the November 1970 VA examiner found no right knee disorder, in September 1970, a private physician found a torn meniscus and a torn knee ligament (which questions of accuracy of the November 1970 VA compensation examination report). 

The favorable lay evidence includes the Veteran's October 1970 claim for benefits wherein he reported a right knee injury in July 1968 at Camp Pendleton, California.  This is favorable because the Veteran is competent to report medical conditions.  A May 2010 letter from the Veteran's spouse is favorable because the spouse is competent to recall the Veteran's complaints.  The May and August 2010 testimony is favorable because it tends to establish continuity of symptomatology from active service to the present.  

The Veteran's combat status should also be discussed.  He is a combat veteran by virtue of having earned the Combat Infantryman Badge in Vietnam, but his claimed Camp Pendleton right knee injury is not related to combat.  While that injury cannot enjoy the benefits afforded Veterans under 38 U.S.C.A. § 1154 (b), the Veteran has testified that he re-injured his right knee a couple more times in Vietnam.  He did not supply, nor has VA requested, details of the latter in-service right knee injuries.  If the latter in-service right knee injuries are related to combat, and if those knee injuries are consistent with the circumstances, conditions, or hardships of such service, then the burden of proof of service connection shifts to the Government to show, by clear and convincing evidence [emphasis supplied by the Board], that right knee osteoarthritis is unrelated to those injuries.  Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000) (Evidence of symptomatic manifestations during or proximate to combat will establish aggravation or incurrence and the government has the burden to rebut the evidence by clear and convincing evidence to the contrary.) 

Regardless of whether the right knee was injured in combat, there is sufficient competent, credible medical and lay evidence to relate the current osteoarthritis of the right knee back to active service.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In this case, the Veteran's report of years of chronic right knee pain tends to support the later diagnosis of osteoarthritis.  Thus, some weight must be accorded the lay evidence.  Lay evidence alone may place the evidence in equipoise and thus, under 38 U.S.C. § 5107(b), establish entitlement to benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (lay evidence alone, "...unless sufficiently rebutted, may serve to place the evidence in equipoise.").

Concerning the concept of "equipoise," Veteran benefits law enjoys a "unique" standard of proof that is lower than any other in contemporary American jurisprudence and reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet. App. at 54; Henderson v. Shinseki, 131 S.Ct. 1197, 1205-06 (2011).  By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Id.  In keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Instead, Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise or "approximate balance."  The benefit of the doubt doctrine will therefore be applied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  Service connection for right knee osteoarthritis will therefore be granted.

Service Connection for a Skin Disorder

The STRs reflect no skin disorder at entry into active Marine Corps service.  Skin complaints did not arise during active service, except for a November 1968 notation of an infection or abrasion near the left elbow.  An October 1969 separation examination report reflects that the skin was normal.  

In September 2009, the Veteran requested service connection for a fungal infection allegedly incurred in Vietnam.  He reported continuous skin-related symptoms dating back to active service.  He submitted a November 2008 VA dermatology report that reflects a complaint of a chronic rash of the hands and feet.  The November 2008 VA assessment was questionable psoriasis or fungus affecting the hands, feet, and shins.  A February 2009 VA dermatology report offers an assessment of psoriasis.  The dermatologist reported, "It is possible that his condition started as a result of his service in Vietnam."  The dermatologist also reported that a previous fungal infection had cleared-up.

In May 2010, the Veteran testified before an RO hearing officer that a fungal skin infection arose while serving in Vietnam and that ever since then, it "comes and goes." 

In August 2010, the Veteran testified before the undersigned Veteran's law judge at a video-conference hearing.  He reiterated previous testimony, but added that his current VA doctor said that it is not a fungal infection, but nevertheless said that it is possibly related to service in Vietnam.  His spouse testified that she recalled seeing his skin diseases ever since he returned from Vietnam.  

In February 2011, the Board remanded the case for an examination, which was accomplished in April 2011.

An April 2011 VA compensation examination report reflects that the skin-related diagnosis is plantar psoriasis.  The examiner concluded, after reviewing the pertinent history of the case, that an etiology opinion would be speculative, because of an absence of a documented skin condition during active service.  

To sum up the evidence, the favorable medical evidence includes the VA dermatologist's opinion of February 2009 that, together with the November 2008 diagnosis, tends to relate psoriasis of the hands, shins, and feet with active service.  "It is possible that his condition started as a result of his service in Vietnam," according to that dermatologist in February 2009.  Also favorable is the April 2011 VA compensation examination report because the examiner, after a careful review of the case, found no evidence with which to dissociate psoriasis from active service, and therefore declined to associate or dissociate the skin condition from active service. 

The lay evidence is favorable because it establishes continuity of symptoms dating back to active service.  It is competent and credible.  38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1377.  Therefore, it is probative. 

The Veteran's combat status is relevant to the claim.  This combat veteran testified that a skin condition arose while serving in Vietnam.  The skin condition is therefore associated with participation in combat.  Skin disorders are consistent with the hardships of service in a sub-tropical climate, such as Vietnam.  Because the claimed skin disease is consistent with the circumstances, conditions, or hardships of such service, the burden of proof of service connection shifts to the Government to show, by clear and convincing evidence, that psoriasis is unrelated to service in Vietnam.  Dambach, 223 F.3d at 1381 (evidence of symptomatic manifestations during or proximate to combat establishes aggravation or incurrence and the government then has the burden to rebut the evidence by clear and convincing evidence to the contrary.) 

In this case, there is no clear and convincing evidence that psoriasis is not related to combat in Vietnam.  Especially probative of this point is the November 2009 VA medical opinion that finds that the condition might have arisen in Vietnam.  Also probative of this point is the April 2011 VA examiner's reluctance to offer any opinion that would tend to dissociate psoriasis from active service.   

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for psoriasis of the hands, shins, and feet will therefore be granted.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


